Case 19-20062 Doc 12 Filed 02/14/19 Entered 02/14/19 07:47:58 Desc Pending
         Order Re: [11] Motion to Dismiss Case. (Rife Knute) Page 1 of 2




Knute Rife (USB No. 4756)
Rife Law Office
PO Box 2941
Salt Lake City, UT 84110
Telephone: 801-809-9986
Email: KARife@RifeLegal.com
Attorney for Debtor

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF UTAH
   In re George Lewis Pease,                          Case No. 19-20062

   Debtor,                                            Chapter 13

   Address: 3891 Barton Creek Dr.                     Filed Electronically
            Eagle Mountain, UT 84005

   Last four digits of Social Security No: 0767

                        ORDER GRANTING MOTION TO DISMISS

       Debtor having moved for dismissal pursuant to 11 U.S.C. 1307(b) and Bankruptcy Rule

1017(f)(2), and the Court being fully advised,

       IT IS HEREBY ORDERED THAT the Motion is granted, and the case is dismissed.



                    --------------------END OF DOCUMENT--------------------

                                                  1
 Case 19-20062 Doc 12 Filed 02/14/19 Entered 02/14/19 07:47:58 Desc Pending
          Order Re: [11] Motion to Dismiss Case. (Rife Knute) Page 2 of 2



                              DESIGNATION OF PARTIES TO BE SERVED

         Service of the foregoing ORDER GRANTING MOTION TO DISMISS shall be
 served to the parties and in the manner designated below:

         I certify that the parties of record in this case as identified below, are registered CM/ECF
 users and will be served notice of entry of the foregoing Order through the CM/ECF system:

United States Trustee                              Lon Jenkins, Chapter 13 Trustee
Ken Garff Bldg.                                    Ken Garff Bldg.
405 South Main Street, Suite 300                   405 South Main Street, Suite 600
Salt Lake City, UT 84111                           Salt Lake City, UT 84111



        In addition to the parties of record receiving notice through the CM/ECF system, the
 following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

No list of creditors was filed.




                                                  2
